                     Case: 3:21-cv-00320-wmc Document #: 1 Filed: 05/12/21 Page 1 of 5


        Q C)      kC) ct‘
           e e‘?h1I6TCogio4aint for a Civil Case
Pro Sc I rag
             I
                       k   (3
                                        UNITED STATES DISTRICT COURT
       t‘t1/1
            4
                                                                        for the
      ?ti,(tig‘*                                      Western District of Wisconsin

                                                                              Division

                                                                                                21 CV 320 WMC
                       Benjamin Hopson II                                 )       Case No.
                                                                          )                       (to be filled in by the Clerk's Office)
                                                                          )
                                                                          )
                                                                                                              ri
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint               Jury Trial:                       Yes nNo
                                                                          )                     (check one)
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional         )
page with the full list of names)                                         )
                                                                          )
                                                                          )
                 Google, LLC, a Deleware LLC
                           Does 1 -2                                      )
                                                                          )
                                                                          )
                              Defendant(s)
(Write the full name of each defendant who is being sued If the
                                                                          )
names of all the defendants cannot fit in the space above, please         )
write "see attached" in the space and attach an additional page           )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


 I.        The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name                                 Benjamin Hopson It
                                 Street Address                       2532 S Terrace St

                                 City and County                      Janeville, Rock

                                 State and Zip Code                   Wisconsin 53546

                                  Telephone Number                    6089319258
                                  E-mail Address                      support@gelbooru.com



            B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person's job or title (Eknown). Attach additional pages if needed.


                                                                                                                                            Page I of 5
                     Case: 3:21-cv-00320-wmc Document #: 1 Filed: 05/12/21 Page 2 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                         Google, LLC
                                Job or Title (yrknown)
                                Street Address               811 E Washington Ave
                                City and County              Madison, Dane
                                State and Zip Code           WI 53703
                                 Telephone Number            unknown
                                 E-mail Address (if known)


                     Defendant No. 2
                                Name                         Doe 1
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 3
                                 Name                        Doe 2
                                 Job or Title (Ifknown)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 4
                                 Name
                                 Job or Title (yeknown)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)



                                                                                         Page 2 of 5
                     Case: 3:21-cv-00320-wmc Document #: 1 Filed: 05/12/21 Page 3 of 5


Pro Se I (Rev. 12/16) Complaint for a Civil Case


          Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? (check all that apply)
                        Federal question                            V1 Diversity of citizenship


           Fill out the paragraphs in this section that apply to this case.

                      If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.
                       17 U.S. Code 512 G(1)
                       17 U.S. Code 512 G(2)(B)
                       17 U.S. Code 512 G(2)(C)


                      If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                            If the plaintiff is an individual
                                            The plaintiff, (name) Benjamin Hopson II                             , is a citizen of the
                                            State of (name) Wisconsin


                                            If the plaintiff is a corporation
                                            The plaintiff, (name)                                                , is incorporated
                                             under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff' is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff)

                       2.        The Defendant(s)

                                  a.         If the defendant is an individual
                                             The defendant, (name)                                               , is a citizen of
                                             the State of (name)                                             . Or is a citizen of
                                             (foreign nation)

                                                                                                                              Page 3 of 5
                     Case: 3:21-cv-00320-wmc Document #: 1 Filed: 05/12/21 Page 4 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                 b.         If the defendant is a corporation
                                            The defendant, (name) Google                                       , is incorporated under

                                            the laws of the State of (name) Delaware                                      , and has its

                                            principal place of business in the State of (name)   California
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)

                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
                                 stake—is more than $75,000, not counting interest and costs of court, because (explain):
                                  Due to the delisting of our site content, and repeated, willful refusal to take action with our
                                  multiple counter DMCA notices sent in, our site was delisted for a longer than allowed period of
                                  time, after their receiving of a legally binding counter notice. As a direct result, contracts, that we
                                  made with the largest adult company in the world, were not renewed at fair market value, and
                                  traffic still has not recovered to our recorded levels pre-delist. fl r oul;)                     c,141,/ 6
                                                   ,
III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
             Google received multiple and valid counter DMCA notices to restore content. Google responded they will not ,
           be taking action at this time, for all of the notices. This caused delisting to last longer than the normal and in turn
           destroyed any business contracts we had up for renewal with companies for advertising or other purchases.

              Doe 1 & 2 - Submitting knowingly false DMCA takedowns.




 IV. Relief

            State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
            arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
            the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
            punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
            punitive money damages.
           1.For a declaratory judement that Google has violated DMCA provisions regarding coulterclaim notification
           process, both facially and as applied;

            2. For an injunction requring Google to (i) cease and desist processing DMCA notices targeting specific urls in the
            future, now and forever, and (ii) from censoring or restricting or filtering content of the Plantiff's web properties,
            from their search engine, or any other medium, without a valid court order within the jurisdiction of the

                                                                                                                                Page 4 of 5
                     Case: 3:21-cv-00320-wmc Document #: 1 Filed: 05/12/21 Page 5 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


         United States of America, and only to apply required filtering at the State level of which the order was granted;

            For compensatory, punative, special and statutory damages in an amount to be shown at trial;
            For restitution of financial losses or harm caused by Google's conduct and in an amount to be shown in trial;
            For attorney's fees and cost of suit;
            For prejudgement and post-judgement interest; and
            For any and all further relief that the Court deems lust and proper.                                          121

V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule II.

                      For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                      served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:             03/03/2021


                      Signature of Plaintiff
                      Printed Name of Plaintiff     Benjamin Hopson II


                      For Attorneys

                      Date of signing:


                       Signature of Attorney
                       Printed Name of Attorney
                       Bar Number
                       Name of Law Firm
                       Street Address
                       State and Zip Code
                       Telephone Number
                       E-mail Address




                                                                                                                        Page 5 of 5
